People v Alexander (2019 NY Slip Op 01609)





People v Alexander


2019 NY Slip Op 01609


Decided on March 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2015-00834
 (Ind. No. 10999/12)

[*1]The People of the State of New York, respondent,
vWilliam Alexander, appellant.


Janet E. Sabel, New York, NY (Anita Aboagye-Agyeman and Will Page of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jean M. Joyce, and Sullivan & Cromwell LLP [Michele C. Materni], of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vincent Del Giudice, J.), rendered December 23, 2014, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the Supreme Court providently exercised its discretion in excluding a photograph from evidence, as the defendant failed to lay a sufficient foundation for its admission (see People v Price, 29 NY3d 472, 479-480; cf. People v Wells, 161 AD3d 1200; People v Marra, 96 AD3d 1623, 1626, affd 21 NY3d 979). In any event, even if erroneous, the failure to admit the photograph was harmless, as the proof of the defendant's guilt was overwhelming and there is no significant probability that the jury would have acquitted the defendant had the photograph been admitted (see People v Crimmins, 36 NY2d 230).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., COHEN, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court